Citation Nr: 9902113	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cervical spine 
arthritis with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.

This matter comes before the Board of Veterans Appeals 
(Board or BVA) on appeal from a February 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied service connection for 
cervical spine arthritis with radiculopathy.  The RO affirmed 
its denial in May 1996, September 1996 and November 1996. 


FINDINGS OF FACT

1.  All of the relevant facts necessary for an equitable 
disposition of the veterans appeal have been obtained by the 
RO.

2.  The veteran's cervical spine arthritis with radiculopathy 
was first shown many years after service, and the 
preponderance of the evidence is against the veterans claim 
that his cervical spine disability is causally or 
etiologically related to any incident of service, including 
trauma.


CONCLUSION OF LAW

Cervical spine arthritis with radiculopathy was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 1991 & Supp. 1998); 38 C.F.R.  
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has cervical spine arthritis with 
radiculopathy as a result of his service, to include as a 
result of accumulated traumas experienced during training and 
in combat in Vietnam.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The presumption is rebuttable where there is "clear and 
convincing evidence to the contrary."  Collette v. Brown, 82 
F.3d 389 (Fed.Cir. 1996).  The effect of 38 U.S.C.A. § 
1154(b) is that service connection will not be precluded for 
combat veterans simply because of the absence of notation of 
a claimed disability in the official service records.  The 
law does not, however, create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

With regard to the veterans participation in combat, his 
Form DD-214 shows that he served in the Republic of Vietnam 
as a corpsman with Marine infantry units from about May to 
November of 1968.  His awards include the Purple Heart and 
the Combat Action Ribbon.  Based on the foregoing, the Board 
finds that the veteran is qualified for the combat veterans 
special consideration under 38 U.S.C.A.              § 
1154(b) and 38 C.F.R. § 3.304(d).  Therefore, to the extent 
that the veteran has asserted that he suffered significant 
blows to his head on several occasions during combat under 
such circumstances as diving for cover during firefights, and 
on one occasion, being near the concussion of a grenade, his 
accounts are accepted.  In this regard, the Board notes that 
in his substantive appeal (VA Form 9), and in an October 1996 
letter, the veteran appears to assert that he received 
shrapnel wounds to his neck which may have caused his 
cervical spine arthritis with radiculopathy.  However, the 
veteran has not been granted service connection for such an 
injury, and such an injury is not recorded in his service 
medical records.  In addition, none of the veterans medical 
reports contain any evidence of metallic fragments or 
cervical area scarring, nor is there any evidence that the 
veteran had surgery near the cervical area during service.  
Finally, the lay statement of [redacted], and a review 
of the transcripts from the veterans testimony at hearings 
held in February 1992 and October 1993, do not support a 
claim that the veteran received shrapnel wounds to his 
cervical spine area.  Therefore, to the extent that the 
veteran may have intended to assert that he sustained non-
superficial shell fragment wounds to his cervical spine area 
during combat, such an argument is not credible as there is 
clear and convincing evidence to the contrary.  See 
38 U.S.C.A. § 1154(b); Collette, supra; Caluza v. Brown, 7 
Vet. App. 498, 510 (1995) ("satisfactory evidence" in 
38 U.S.C.A. § 1154(b) means "credible evidence").

A review of the veterans enlistment and separation 
examination reports, dated in March 1966 and June 1969, 
respectively, shows that his musculoskeletal system was 
clinically evaluated as normal.  There is no mention of 
cervical spine arthritis or a cervical spine disability.  The 
remainder of the service medical records are negative for 
complaints or treatment of neck pain, or the diagnosis of a 
cervical spine condition. 

Records from Michael J. Cannone, D.O., dated between 1971 and 
1983, are silent for complaints or treatment of neck pain, or 
a diagnosis of a cervical spine condition.

VA outpatient reports, dated between June and October of 
1987, show complaints of multiple joint pain that included 
headaches that started in the neck.  The assessments included 
polyarthralgias and trigger points consistent with 
fibrositis.  

A report of treatment from Physicians Health Services, dated 
in July 1990, shows that the veteran was treated for 
fibromyositis and polyarthralgias, especially in the right 
shoulder and neck.

A VA X-ray report, dated in August 1991, shows that 
osteophytes were noted at C3-4 and C5-6.  The impression was 
foraminal stenosis on the right at C3-4 and at C5-6, and on 
the left at C4-5.  A VA outpatient record, dated in October 
1991, shows treatment for degenerative disease of the 
cervical spine and notes generalized arthralgia.

A record of treatment from St. Anns Hospital, dated in July 
1992, shows that the impressions included neck pain with 
radiation to the right arm.

An MRI report from the Greater Dayton Area MRI Consortium, 
Inc., dated in March 1994, contains a summary noting cervical 
spondylosis and discogenic disease at C5-6 with significant 
right side foraminal stenosis due to bony encroachment, right 
side foraminal stenosis was also noted at C3-4, described as 
likely due to early spondylosis or osteophyte formation, and 
minimal anterior osteophytosis at C6-7.

The claims file includes VA outpatient records, dated between 
February 1994 and October 1995.  A February 1994 report, 
written by Robert S. Zucker, M.D., contains an impression of 
chronic cervical radiculopathy plus underlying fibromyalgic 
syndrome.  An August 1995 report, also written by Dr. Zucker, 
contains an impression which shows that the examiner 
suspected that the veteran had either fibromyalgia or 
degenerative joint disease of multiple joints that was 
secondary to multiple trauma.  A report, dated in October 
1995, contains an assessment of post-traumatic arthritis of 
multiple joints.  The affected joints apparently included the 
cervical spine.  A November 1995 report contains an 
impression of chronic cervical radiculopathy plus underlying 
fibromyalgic syndrome.

In a letter, dated in March 1996, Dr. Zucker essentially 
stated that, given the veterans relatively young age (the 
Board notes that the veterans DD Form 214 indicates that he 
was born in 1948), the veterans cervical spine arthritis 
could be attributed to the veterans fall down a cliff in 
1968, shell fragment wounds sustained during combat, and/or 
trauma from the veterans combat service in general. 

In March 1998, the Board noted various conflicts in the 
evidence and remanded the claim for an opinion on the 
etiology of the veterans cervical spine arthritis with 
radiculopathy.  Subsequent to the Boards remand, a fee-basis 
examination was performed by Edwin H. Season, M.D., of the 
Park Medical Center.  In a July 1998 report, Dr. Season 
indicated that he had reviewed the veterans claims file.  
Dr. Season provided a history of the veterans neck pain, and 
he noted that he had reviewed the aforementioned opinion by 
Dr. Zucker.  Dr. Season also indicated that X-rays of the 
veterans cervical spine were taken which revealed mild disc 
space narrowing and degenerative disc disease at C5-6.  Dr. 
Season stated that since the veterans first recorded 
complaints for neck pain were in the mid-1980s, a causal 
relationship between any incident of service and the 
veterans cervical pain could not be established or 
confirmed.  He further stated that it was more likely than 
not that the veterans cervical spine arthritis was not 
related to his service.  An accompanying X-ray report 
contains an impression of moderate degenerative changes, 
greatest involvement C5-6 level.

A review of the veterans transcript from his personal 
hearing, held in July 1996, and his written statements, shows 
that he argues that his cervical spine arthritis with 
radiculopathy is the result of a fall he incurred while 
rappelling down a cliff during training in Okinawa in about 
February 1968.  He asserts that he fell about 50 feet.  He 
stated that there are no records of treatment of his injuries 
from this accident because he was a corpsman in a U.S. Navy 
medical unit, and was treated by members of his unit without 
hospitalization.  In the alternative, he argues that his 
cervical spine arthritis with radiculopathy is the result of 
accumulated injuries sustained during combat, to include 
diving into foxholes, jumping off of trucks and helicopters, 
and as the result of a concussion from a grenade blast in 
June 1968.  

The claims file includes separate lay statements from three 
men, [redacted], [redacted] and [redacted]
[redacted], dated between January and June of 1988, who assert 
that they served with the veteran in Okinawa, and that they 
witnessed his fall during a rappelling accident in about 
February 1968.  Mr. [redacted] further stated that he served 
with the veteran in Vietnam, and that the veteran sustained 
shrapnel wounds to his lower legs, right arm, wrist and 
superficial facial wounds.

The Board finds that the preponderance of the evidence is 
against the veterans claim as it does not show that trauma 
during service was an etiological factor in the development 
of his current cervical spine arthritis with radiculopathy.  
In particular, Dr. Season has stated that it is more likely 
than not that the veterans cervical arthritis with 
radiculopathy is not related to his service.  The Board notes 
that Dr. Seasons opinion was based on a review of the 
veterans claims file, as well as an examination and X-rays, 
and that he provided a rationale for his opinion.  In this 
regard, his opinion is consistent with the fact that the 
veterans service medical records are silent for complaints, 
treatment or a diagnosis involving the cervical spine, and 
that the first evidence of medical treatment involving the 
cervical spine is found in a VA outpatient treatment record 
dated in June 1987, approximately 17 years after separation 
from service.  

In reaching this decision, the Board has considered Dr. 
Zuckers February 1996 opinion in which he essentially stated 
that the veterans cervical spine arthritis with 
radiculopathy is the result of inservice trauma.  However, as 
noted in the Boards March 1998 remand, to the extent that 
Dr. Zucker related the veterans cervical arthritis with 
radiculopathy to shell fragment wounds sustained during 
service, his opinion is based on an inaccurate factual basis 
as the record does not show that the veteran sustained shell 
fragment wounds to his neck or cervical spine region.  The 
Board further notes that the probative weight of Dr. Zuckers 
opinion is weakened by the fact that he did not indicate that 
he had reviewed the veterans service medical records prior 
to writing his opinion.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Finally, Dr. Zuckers opinion does not explain the 
approximate 17-year gap between the veterans separation from 
service and his first recorded cervical spine symptoms.  

Based on the foregoing, the Board finds that the opinion of 
Dr. Zucker is outweighed by the July 1998 opinion of Dr. 
Season.  The latter opinion was based upon a review of all of 
the relevant medical evidence, including the service medical 
records, and it was more detailed in nature.  Specifically, 
after obtaining a thorough medical history and performing an 
orthopedic examination, it was noted that the claims file 
does not show complaints of neck pain until the 1980s, and 
Dr. Season concluded that it was more likely than not that 
the veterans cervical spine arthritis is not related to any 
incident of service.  It is also again pertinent to note that 
the disability is question was first shown many years after 
the veterans separation from service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim, and that the claim of entitlement to service 
connection for cervical spine arthritis with radiculopathy 
must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§  3.303, 3.307, 3.309.

The Board points out that it has accepted the evidence that 
the veteran sustained a fall during a rappelling accident in 
Okinawa in about 1968, and that the veteran sustained head 
and neck trauma (other than shell fragment wounds to the 
cervical spine) during combat.  The Board has considered the 
veterans argument that his cervical spine arthritis with 
radiculopathy is related to trauma he experienced during 
service, to include consideration of the fact that the 
veteran has received training, and has served in combat, as a 
medical corpsman.  However, given the foregoing evidence, to 
include the opinion of Dr. Seasons (who has greater medical 
expertise than the veteran) that no current cervical spine 
arthritis with radiculopathy is related to the veterans 
service, the Board is compelled to find that the 
preponderance of the evidence is against the veterans claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellants claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Service connection for cervical spine arthritis with 
radiculopathy is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
